DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/2022 has been entered.
Response to Amendment
 This Office Action is in response to Applicant’s amendment filed 10/3/2022 wherein Claims 1, 11, 14, 26, and 27 are amended, no new claims added, no new claims canceled. Therefore, Claims 1-9, 11-22, 24, and 26-27 are currently pending.
Response to Arguments
Applicant’s arguments, see pages 8, filed 10/3/2022, with respect to the rejection(s) of claim(s) 1-7, 9, 11-13, 21-22, and 24 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Doi (US 2016/0022969) and other references.
Applicant’s arguments, see page 9, filed 10/3/2022, with respect to the rejection(s) of claim(s) 8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Doi (US 2016/0022969) and other references.
Applicant’s arguments, see pages 9-10, filed 10/3/2022, with respect to the rejection(s) of claim(s) 14-17 and 19-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Doi (US 2016/0022969) and other references.
Applicant’s arguments, see pages 10-11, filed 10/3/2022, with respect to the rejection(s) of claim(s) 18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Doi (US 2016/0022969) and other references.
Applicant’s arguments, see page 11, filed 10/3/2022, with respect to the rejection(s) of claim(s) 26-27 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Doi (US 2016/0022969) and other references.

Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 24, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites “wherein the hub comprises over-molding feature attributable to the hub being molded around the part of the first tube”.  The only recitations of “over-molding” within the specification dated 9/5/2019 (paragraphs [0004], [0006], [0070], [0073], [0074], [0076]) lack any recitation of “over-molding feature”. Rather, the specification only mentions the method/technique of overmolding to manufacture the medical device. Therefore, the recitation of “the hub comprises over-molding feature attributable to the hub being molded around the part of the first tube” fails to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention.
Claims 24 and 27 are rejected under 35 U.S.C. 112(a) as they are dependent upon a rejected claim under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 24, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “wherein the hub comprises over-molding feature attributable to the hub being molded around the part of the first tube”.  The only recitations of “over-molding” within the specification dated 9/5/2019 (paragraphs [0004], [0006], [0070], [0073], [0074], [0076]) lack any recitation of “over-molding feature”. Rather, the specification only mentions the method/technique of overmolding to manufacture the medical device. It is unclear to the Examiner what the claim limitation of “over-molding feature” means and what the metes and boundaries of the claim are. For the purpose of examination, the limitation “wherein the hub comprises over-molding feature attributable to the hub being molded around the part of the first tube” as meaning any device that is manufactured via overmolding would have over-molding feature.
Claims 24 and 27 are rejected under 35 U.S.C. 112(b) as they are dependent upon a rejected claim under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9, 11-22, 24, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi (US 2016/0022969) in view of Aggerholm (US 2005/0182386 A1).
With regards to claim 1, Doi discloses (Figs. 1-3) a medical device (10), comprising: 
a first tube (30) with a first tube lumen (31); 
a second tube (40) with a second tube lumen (41), wherein the second tube is disposed around the first tube (see Fig. 3 and [0037]); and 
a hub (70; see [0033]) comprising a first port (71; see [0035]), a second port (73; see [0040]), a first lumen (see the first lumen at 71 in Fig. 3), and a second lumen (see the second lumen at 73 in Fig. 3), the first lumen extending from the first port and being in fluid communication with the first tube lumen of the first tube (see Fig. 3 and [0040]), the second lumen extending from the second port and being in fluid communication with a cavity (see Examiner annotated Fig. 3 below; hereinafter referred to as Fig. A) within the hub, wherein the first tube lumen is in fluid communication with a region outside the hub via the first port (see Fig. 3 and [0040]); 

    PNG
    media_image1.png
    441
    793
    media_image1.png
    Greyscale

wherein the hub is made from a material (see Fig. 3 and the material shown at hashing at 70), and wherein the cavity is defined by the material of the hub (see Fig. A above), and is in fluid communication with a space (see Fig. A above) between the first tube and the second tube; 
wherein the hub has a channel (see Fig. A above) configured to receive the second tube (see [0039] “The proximal end of the inner shaft 30 and the proximal end of the outer shaft 40 are respectively and fixedly attached to predetermined portions of the hub 70”),
the channel defined by an interior surface (see at the annotated “Channel” within Fig. A above) configured to engage with the second tube (see [0039]), the interior surface extending along a direction that is parallel to a longitudinal axis of the second tube (see Fig. A above which shows the interior surface of the channel extending along a longitudinal axis of the second tube 40), and wherein the channel has a cross-sectional dimension that is larger than a maximum cross-sectional dimension of the cavity (see Fig. 3 and Fig. A above which shows the channel having a cross-sectional dimension that is larger than a maximum cross-sectional dimension of the cavity); and 
wherein the hub includes a first portion (see Examiner annotated Fig. 3 below; hereinafter referred to as Fig. B) surrounding a part (see Fig. B below) of the first tube, and a second portion (see Fig. B below) surrounding a part (see Fig. B below) of the second tube, the first portion of the hub and the second portion of the hub being integral with each other (see Fig. 3 and Fig. B below which shows the first and second portions being integral with each other).

    PNG
    media_image2.png
    452
    544
    media_image2.png
    Greyscale
 
However, Doi is silent with regards to wherein the first lumen of the hub has a width that is larger than a width of the first tube lumen of the first tube.
Nonetheless, Aggerholm teaches (Fig. 2) the first lumen (202; see [0029]) of the hub (200; see [0029]) has a width (see width near 201 in Fig. 2 near 202) that is larger than a width  (see width to the right of 202 in Fig. 2) of the first tube lumen (230; see [0029]) of the first tube (220; see [0031-0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the width of the first lumen of the hub of Doi with a teaching of Aggerholm such that the first lumen of the hub has a width that is larger than a width of the first tube lumen of the first tube. One of ordinary skill in the art would have been motivated to make this modification, as Aggerholm teaches that the first lumen/access hub provides for the insertion of wire guides or the attachment of syringes or other devices (see [0003] of Aggerholm).
The medical device of Doi modified in view of Aggerholm will hereinafter be referred to as the medical device of Doi and Aggerholm.
With regards to claim 2, the medical device of Doi and Aggerholm teaches the claimed invention of claim 1, and Doi further teaches (Figs. 1-3) the cavity (see Fig. A above) is disposed around the first tube (30).
With regards to claim 3, the medical device of Doi and Aggerholm teaches the claimed invention of claim 2, and Doi further teaches (Figs. 1-3) a majority of a length of the cavity (see Fig. A above) is located between an end (see to the right of 40 in Fig. 3) of the second tube (40) and the second lumen (see the second lumen at 73 in Fig. 3).
With regards to claim 4, the medical device of Doi and Aggerholm teaches the claimed invention of claim 2, and Doi further teaches (Figs. 1-3) a part (see right-side of the annotated cavity in Fig. A above) of the cavity extends proximally past the second lumen (see the second lumen at 73 in Fig. 3) of the hub (70).
With regards to claim 5, the medical device of Doi and Aggerholm teaches the claimed invention of claim 1, and Doi further teaches (Figs. 1-3) the first lumen (see at 71 in Fig. 3) of the hub (70) and the second lumen (see at 73 in Fig. 3) of the hub are defined by the material of the hub (see Fig. 3 which shows the material defining the first lumen and the second lumen of the hub).
With regards to claim 6, the medical device of Doi and Aggerholm teaches the claimed invention of claim 1, and Doi further teaches (Figs. 1-3) an interior surface (see the interior surface at 71 in Fig. 3) of the first lumen (see the lumen at 71 in Fig. 3) of the hub (70) is aligned with an inner wall (see the inner wall of the first tube at 31 in Fig. 3) of the first tube (30) that defines the first tube lumen (31).
With regards to claim 7, the medical device of Doi and Aggerholm teaches the claimed invention of claim 1, and Doi further teaches (Figs. 1-3) the first tube (30) has a length that is disposed within the hub (70; see Fig. 3 which shows a length of the first tube 30 disposed within the hub).
With regards to claim 9, the medical device of Doi and Aggerholm teaches the claimed invention of claim 1, and Doi further teaches (Figs. 1-3) the material (see the hashing at 70 in Fig. 3) of the hub (70) defines the channel (see Fig. A above) for receiving the second tube (40; see Fig. 3 and [0039]).

With regards to claim 11, Doi discloses (Figs. 1-3) a medical device (10), comprising: 
a first tube (30) with a first tube lumen (31); 
a second tube (40) with a second tube lumen (41), wherein the second tube is disposed around the first tube (see Fig. 3 and [0037]); and 
a hub (70; see [0033]) comprising a first port (71; see [0035]), a second port (73; see [0040]), a first lumen (see the first lumen at 71 in Fig. 3) , and a second lumen (see the second lumen at 73 in Fig. 3), the first lumen extending from the first port and being in fluid communication with the first tube lumen of the first tube (see Fig. 3 and [0040]), the second lumen extending from the second port and being in fluid communication with a cavity (see Fig. A reiterated below) within the hub; 

    PNG
    media_image1.png
    441
    793
    media_image1.png
    Greyscale

wherein the hub is made from a material (see Fig. 3 and the hashing shown at 70), and wherein the cavity is defined by the material of the hub (see Fig. A reiterated above), and is in fluid communication with a space (see Fig. A reiterated above) between the first tube and the second tube;
wherein the hub includes a first portion (see Fig. B reiterated below) surrounding a part (see Fig. B reiterated below) of the first tube, and a second portion (see Fig. B reiterated below) surrounding a part (see Fig. B reiterated below) of the second tube, the first portion of the hub and the second portion of the hub being integral with each other (see Fig. 3 and Fig. B reiterated below which shows the first and second portions being integral with each other), and 

    PNG
    media_image2.png
    452
    544
    media_image2.png
    Greyscale

wherein the hub has a channel (see Fig. A reiterated above) configured to allow the second tube (40; see [0039]) to be inserted therein.
However, Doi is silent with regards to the hub is molded around the part of the first tube, wherein the hub comprises over-molding feature attributable to the hub being molded around the part of the first tube.
Nonetheless, Aggerholm teaches (Fig. 2) the hub (200; see [0029] and [0036] “The catheter components also may be coupled without a resin, such as by heat fusing the hub material to the catheter body or by an overmold process”) is molded around the part of the first tube (220; see [0031]), wherein the hub comprises over-molding feature attributable to the hub being molded around the part of the first tube (as explained within the 35 U.S.C. 112(b) rejection above the limitation “wherein the hub comprises over-molding feature attributable to the hub being molded around the part of the first tube” as meaning any device that is manufactured via overmolding would inevitably have over-molding feature therefore as the first tube is a catheter component, the first tube could be coupled via an overmold process and thus the hub could comprise an over-molding feature attributable to the hub being molded around the part of the first tube).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the medical device of Doi with a teaching of Aggerholm such that the hub is molded around the part of the first tube, wherein the hub comprises over-molding feature attributable to the hub being molded around the part of the first tube. One of ordinary skill in the art would have been motivated to make this modification, as Aggerholm teaches that overmolding is an alternative method for manufacturing the medical device (see [0036] of Aggerholm).
	The medical device of Doi modified in view of Aggerholm will hereinafter be referred to as the medical device of Doi and Aggerholm.

With regards to claim 12, the medical device of Doi and Aggerholm teaches the claimed invention of claim 1, and Doi further teaches (Figs. 1-3) the second tube (40) is mechanically secured to the hub (70; see [0039] “the proximal end of the outer shaft 40 are respectively and fixedly attached to predetermined portions of the hub 70” wherein fixedly attached is the mechanical securement  to the hub).
With regards to claim 13, the medical device of Doi and Aggerholm teaches the claimed invention of claim 1, and Doi further teaches (Figs. 1-3) further comprising an inflatable balloon (60), wherein the space (see Fig. A reiterated above) between the first tube (30) and the second tube (40) is in fluid communication with an interior region (61) of the balloon (see Figs. 8-9 and [0040]).

With regards to claim 14, Dori discloses (Figs. 1-3) a medical device (10), comprising: 
a first tube (30) with a first tube lumen (31); 
a second tube (40) with a second tube lumen (41), wherein the second tube is disposed around the first tube (see Fig. 3 and [0037]); and 
a hub (70) comprising a first port (71; see [0035]), a second port (73; see [0040]), a first lumen (see the first lumen at 71 in Fig. 3), and a second lumen (see the second lumen at 73 in Fig. 3), the first lumen extending from the first port and being in fluid communication with the first tube lumen of the first tube (see Fig. 3 and [0040]), the second lumen extending from the second port and being in fluid communication with a cavity (see Fig. A reiterated below) within the hub;

    PNG
    media_image1.png
    441
    793
    media_image1.png
    Greyscale

wherein the hub is made from a material (see Fig. 3 and the material shown at 70), and wherein the cavity is defined by the material of the hub (see Fig. A reiterated above), and is in fluid communication with a space (see Fig. A reiterated above) between the first tube and the second tube; and 
wherein an entirety of the cavity is located proximally with respect to the second tube (see Fig. A reiterated above), wherein the cavity is directly next to a channel (see Fig. A reiterated above) configured to accommodate the second tube (see [0039]).
 However, Doi is silent with regards to at least a part of the second lumen of the hub tapers from a first location to a second location at a boundary of the cavity.
	Nonetheless, Aggerholm teaches (Fig. 2) at least a part (see Examiner annotated Fig. 2 below; hereinafter referred to as Fig. C) of the second lumen (204; see [0029]) of the hub (200; see [0029]) tapers from a first location (see at 201 in Fig. 2 near 204) to a second location at a boundary (see Fig. C below) of the cavity (see Fig. C below).

    PNG
    media_image3.png
    531
    764
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the second lumen of the hub of Doi with a teaching of Aggerholm such that at least a part of the second lumen of the hub tapers from a first location to a second location at a boundary of the cavity. One of ordinary skill in the art would have been motivated to make this modification, as Aggerholm teaches that the second lumen/access hub provides for the insertion of wire guides or the attachment of syringes or other devices (see [0003] of Aggerholm).
	The medical device of Doi modified in view of a teaching of Aggerholm will hereinafter be referred to as the medical device of Doi and Aggerholm.
With regards to claim 15, the medical device of Doi and Aggerholm teaches the claimed invention of claim 14, and Doi further teaches (Figs. 1-3) an interior surface (see the interior surface at 71 in Fig. 3) of the first lumen (see the lumen at 71 in Fig. 3) of the hub (70) is aligned with an inner wall (see the inner wall of the first tube at 31 in Fig. 3) of the first tube (30) that defines the first tube lumen (31).
With regards to claim 16, the medical device of Doi and Aggerholm teaches the claimed invention of claim 14, and Doi further teaches (Figs. 1-3) the first tube (30) has a length that is disposed within the hub (70; see Fig. 3 which shows a length of the first tube 30 disposed within the hub).
With regards to claim 17, the medical device of Doi and Aggerholm teaches the claimed invention of claim 14, and Doi further teaches (Figs. 1-3) the material (see the hashing at 70 in Fig. 3) of the hub (70) defines the channel (see Fig. A reiterated above) for receiving the second tube (40; see Fig. 3 and [0039]).
With regards to claim 18, the medical device of Doi and Aggerholm teaches the claimed invention of claim 14, and Doi teaches (Figs. 1-3) the second tube (40) is mechanically secured to the hub (70; see [0039] “fixedly attached”). However, Doi is silent with regards to the second tube being mechanically secured to the hub via an adhesive.
Nonetheless, Aggerholm teaches (Fig. 2) the second tube (210; see [0031]) being mechanically secured to the hub (200; see [0031]) via an adhesive (see [0031] “The outer tube 210 of the catheter bod y100 may be coupled to a distal portion of the catheter hub 200 by an adhesive residing in a region 260”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the second tube of the medical device of Doi and Aggerholm with a further teaching of Aggerholm such that the second tube is mechanically secured to the hub via an adhesive. One of ordinary skill in the art would have been motivated to make this modification, as Doi does not explicitly recite how the second tube is secured one of ordinary skill in the art would refer to a teaching of Aggerholm in order to secure the second tube with a specific method (see [0031] of Aggerholm).
With regards to claim 19, the medical device of Doi and Aggerholm teaches the claimed invention of claim 14, and Doi further teaches (Figs. 1-3) the medical device further comprising an inflatable balloon (60), wherein the space (see Fig. A reiterated above) between the first tube (30) and the second tube (40) is in fluid communication with an interior region (61) of the balloon (see Figs. 8-9 and [0040]).
With regards to claim 20, the medical device of Doi and Aggerholm teaches the claimed invention of claim 14, and Doi further teaches (Figs. 1-3) the cavity (see Fig. A reiterated above) is disposed around the first tube (30), and wherein the first lumen (see the first lumen at 71 in Fig. 3) of the hub (70) and the second lumen (see the second lumen at 73 in Fig. 3) of the hub are defined by the material (see the hashing at 70 in Fig. 3) of the hub (see Fig. 3).

With regards to claim 21, the medical device of Doi and Aggerholm teaches the claimed invention of claim 1, and Doi further teaches (Figs. 1-3) the cavity (see Fig. A reiterated above) is directly next to the channel (see Fig. A reiterated above) that is configured to receive the second tube (40; see [0039]).
With regards to claim 22, the medical device of Doi and Aggerholm teaches the claimed invention of claim 1. The claimed subject matter of “the hub is molded around the part of the first tube, not the part of the second tube” is being treated as a product by process limitation. Doi teaches a medical device that appears to be substantially identical with regards to the structure of the hub (70), the first tube (30), and the second tube (40; see Fig. 3 of Doi). Therefore, as set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found a 35 USC 103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.

With regards to claim 24, the medical device of Doi and Aggerholm teaches the claimed invention of claim 11, the medical device of Doi and Aggerholm teaches the hub being molded around the part of the first tube (see rejection of claim 11 above). 
Additionally, the claimed limitation of “not [molded on] the part of the second tube” is being treated as a product by process limitation. The medical device of Doi and Aggerholm teaches a medical device that appears to be substantially identical with regards to the structure of the with regards to the structure of the hub, the first tube, and the second tube. Therefore, as set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found a 35 USC 103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.

With regards to claim 26, the medical device of Doi and Aggerholm teaches the claimed invention of claim 1, however, Doi is silent with regards to at least a part of the second lumen of the hub tapers from a first location associated with the second lumen to a second location at a boundary of the cavity; and/or 
wherein at least a part of the first lumen of the hub tapers from a first location associated with the first lumen to a second location at a proximal end of the first tube or the first tube lumen.
Nonetheless, Aggerholm further teaches (Fig. 2) at least a part (see Fig. C reiterated below) of the second lumen (204; see [0029]) of the hub (200; see [0029]) tapers from a first location (see at 201 in Fig. 2 near 204) associated with the second lumen to a second location at a boundary (see Fig. C reiterated below) of the cavity (see Fig. C below); and/or 

    PNG
    media_image3.png
    531
    764
    media_image3.png
    Greyscale

wherein at least a part of the first lumen (202; see [0029]) of the hub tapers from a first location (see near 201 in Fig. 2 near 202) associated with the first lumen to a second location (see to the right of 202 in Fig. 2) at a proximal end of the first tube (220; see [0031-0032]) or the first tube lumen (230; see [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the medical device of Doi and Aggerholm with a further teaching of Aggerholm such that at least a part of the second lumen of the hub tapers from a first location associated with the second lumen to a second location at a boundary of the cavity; and/or wherein at least a part of the first lumen of the hub tapers from a first location associated with the first lumen to a second location at a proximal end of the first tube or the first tube lumen. One of ordinary skill in the art would have been motivated to make this modification, as Aggerholm teaches that the first lumen/access hub and second lumen/access hub provides for the insertion of wire guides or the attachment of syringes or other devices (see [0003] of Aggerholm).

With regards to claim 27, the medical device of Doi and Aggerholm teaches the claimed invention of claim 11, however, Doi is silent with regards to at least a part of the second lumen of the hub tapers from a first location associated with the second lumen to a second location at a boundary of the cavity; and/or 
wherein at least a part of the first lumen of the hub tapers from a first location associated with the first lumen to a second location at a proximal end of the first tube or the first tube lumen.
Nonetheless, Aggerholm further teaches (Fig. 2) at least a part (see Fig. C reiterated below) of the second lumen (204; see [0029]) of the hub (200; see [0029]) tapers from a first location (see at 201 in Fig. 2 near 204) associated with the second lumen to a second location at a boundary (see Fig. C reiterated below) of the cavity (see Fig. C below); and/or 

    PNG
    media_image3.png
    531
    764
    media_image3.png
    Greyscale

wherein at least a part of the first lumen (202; see [0029]) of the hub tapers from a first location (see near 201 in Fig. 2 near 202) associated with the first lumen to a second location (see to the right of 202 in Fig. 2) at a proximal end of the first tube (220; see [0031-0032]) or the first tube lumen (230; see [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the medical device of Doi and Aggerholm with a further teaching of Aggerholm such that at least a part of the second lumen of the hub tapers from a first location associated with the second lumen to a second location at a boundary of the cavity; and/or wherein at least a part of the first lumen of the hub tapers from a first location associated with the first lumen to a second location at a proximal end of the first tube or the first tube lumen. One of ordinary skill in the art would have been motivated to make this modification, as Aggerholm teaches that the first lumen/access hub and second lumen/access hub provides for the insertion of wire guides or the attachment of syringes or other devices (see [0003] of Aggerholm).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi and Aggerholm as applied to claim 1 above, and in further view of Heflin (US 5,478,331).
With regards to claim 8, the medical device of Doi and Aggerholm teaches the claimed invention of claim 1, however Doi is silent with regards to the medical device further comprising a sleeve disposed between the first tube and the material of the hub, wherein the hub is coupled to the first tube via the sleeve.
Nonetheless, Heflin teaches (Fig. 1) a sleeve (14) disposed between the first tube (20) and the material of the hub (6), wherein the hub is coupled to the first tube via the sleeve (see Fig. 1 which shows the hub coupled to the first tube 20 via the sleeve 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the medical device of Doi and Aggerholm with a teaching of Heflin such that the medical device further comprising a sleeve disposed between the first tube and the material of the hub, wherein the hub is coupled to the first tube via the sleeve. One of ordinary skill in the art would have been motivated to make this modification, as the sleeve/fitting supports and secures the tube within the hub (see Col. 2, line 59 – Col. 3, line 2 of Heflin).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771